Citation Nr: 1828227	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-56 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

K. Parke


INTRODUCTION

The Veteran had active military service from June 1971 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center in Philadelphia, Pennsylvania. 

The Veteran died in May 2002. The Appellant is the Veteran's surviving spouse.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required for the Appellant's claim. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that the Appellant is afforded every possible consideration.

The Appellant asserts that the Veteran served in Vietnam and thus is entitled to the presumption that he was exposed to Agent Orange. The Veteran did serve during the Vietnam era. However, the Veteran's claims file does not establish that he is entitled to the presumption that he was exposed to herbicides during service. In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service, the Appellant must show the following: (1) that the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that the Veteran suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). It is necessary to determine whether the Veteran served in the Republic of Vietnam and thus, would have been presumed to be exposed to herbicides. 

Also, the Appellant has asserted that Dr. Chun told her that the Veteran's death is Agent Orange-related. The Veteran's death certificate states that the Veteran's causes of death were gastric cancer and pulmonary arrest. The AOJ should assist Appellant in obtaining any relevant evidence from Dr. Chun. Even if the Appellant cannot establish presumptive service connection for cause of death, she could establish service connection for cause of death if she can show the Veteran was exposed to Agent Orange or is entitled to be presumed to have been exposed to Agent Orange and that this exposure led to the cause of his death.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain the Veteran's service personnel records and associate them with the Veteran's claims file to aid in determining whether the Veteran had active military service in any area where Agent Orange was present or was presumed to be present.

2. Provide the Appellant with authorization forms for her to complete and return for any private treatment records or opinions from Dr. Chun, referenced in the Appellant's November 2016 VA Form 9, substantive appeal to the Board. Additionally, provide the Appellant with authorization forms for her to complete and return for any private treatment records concerning the Veteran's gastric cancer or any heart disease. The Appellant must also be notified that she can submit any of these records in her possession. 

The AOJ should then request all of these records and document all steps to do so in the Veteran's claims file. 

3. Ensure all requested development has been completed and any deficiency found must be corrected before readjudicating the claims. In this regard, undertake any additional development deemed necessary.

4. Finally, readjudicate the claim on appeal. If any benefit sought on appeal remains denied, the Appellant should be provided a supplemental statement of the case and given the opportunity to respond. Thereafter, the case must be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).




